Exhibit 13 TABLE OF CONTENTS Letter from the President & Chief Operating Officer 1 Financial Highlights 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Management’s Report on Internal Control Over Financial Reporting 38 Report of Independent Registered Public Accounting Firm 39 Consolidated Statements of Financial Condition 41 Consolidated Statements of Income 42 Consolidated Statements of Changes in Stockholders’ Equity 43 Consolidated Statements of Cash Flows 46 Notes to Consolidated Financial Statements 48 Directors and Officers 87 Investor and Corporate Information 88 Office Locations 90 LETTER FROM THE PRESIDENT & CHIEF OPERATING OFFICER Dear Fellow Stockholders: On behalf of the Board of Directors and employees, I am pleased to present the 2008 Annual Report to Stockholders. This was another successful year for American Bank of New Jersey that was highlighted by a number of strategic accomplishments in the face of a very difficult and challenging market environment. Our Verona and Nutley branches, opened during the prior fiscal year, each achieved profitability during fiscal 2008. Our Clifton branch, which opened in August 2007, continues to grow and is expected to achieve profitability during fiscal 2009. In total, our three newest branches grew $21.4 million or 22.7% during fiscal 2008 resulting in an average deposit balance of $38.5 million per branch at September 30, 2008 for those newest branches. A portion of the increase in our total deposits provided the funding for continued growth in loans during the same period. Our loans receivable, net increased by $40.7 million, or 9.3%, from $437.9 million at September 30, 2007 to $478.6 million at September 30, 2008. Our loan growth during fiscal 2008 was highlighted by a $39.9 million or 28.1% increase in the balance of commercial loans reflecting our strategic emphasis on the origination of such loans. As a percentage of loans receivable, net, our commercial loans increased from 32.4% at September 30, 2007 to 38.0% at September 30, 2008. The overall level of market interest rates fell significantly during fiscal 2008 while the yield curve steepened from the inversion that characterized most of fiscal 2007. The steepening of the yield curve during fiscal 2008, coupled with the reduction of deposit rates from the prior year’s promotional levels, enabled us to significantly reduce our funding costs while our yield on earning assets declined only modestly for the year. As such, our net interest spread increased from 1.44% for fiscal 2007 to 1.87% for fiscal 2008 while our net interest margin increased from 2.39% to 2.50% for the same periods. The change in the Company’s net interest margin was also significantly impacted by our capital management strategies. During fiscal 2008, we repurchased an additional 1.1 million shares, or approximately 9% of the Company’s stock. These share repurchases utilized approximately $11.4 million of our earning assets whose foregone interest income partially offset the growth in the Company’s net interest margin. While our business plan strategies are expected to increase shareholder value over time, their continued execution resulted in an 8.0% or $998,000 increase in noninterest expense to $13.5 million for fiscal 2008 from $12.5 million for fiscal 2007. A significant portion of this increase was attributable to the recognition of a full year’s personnel, occupancy and equipment and administrative costs during fiscal 2008 associated with those branches opened during 2007. In total, net income increased to $1.2 million for the fiscal year ended September 30, 2008 from $557,000 for fiscal 2007. Much of the increase in our earnings during fiscal 2008 was recognized during the latter two quarters when the Company recorded earnings of $431,000 and $716,000, respectively, and basic and diluted earnings per share of $0.04 and $0.07, respectively. These improvements in earnings enabled us to increase our quarterly cash dividend to shareholders from $0.04 to $0.05 per share for the third and fourth quarters of fiscal 1 We were particularly pleased that we have successfully grown and improved earnings in the face of the current economic downturn and unprecedented volatility in the financial markets. Our commitment to a conservative and disciplined approach to executing our business plan has enabled us to continue achieving our growth, diversification and performance goals. On behalf of the Board of Directors and the employees, I would like to once again thank you for your investment and your continued confidence in our people and our plan. We are genuinely pleased about our vision for American Bancorp of New
